             Case 2:19-cv-00793-RSL Document 538 Filed 03/08/21 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CHARLOTTE WINELAND, Individually,
      and SUSAN WINELAND, as Personal                           Cause No. C19-0793RSL
 9
      Representative of the Estate of JOHN DALE
      WINELAND, deceased,
10
                                                                ORDER TO SHOW CAUSE
                             Plaintiffs,
11
                  v.
12
      AIR & LIQUID SYSTEMS
13
      CORPORATION, et al.,

14
                             Defendants.

15
            This matter comes before the Court sua sponte. On March 3, 2021, oral argument was
16
     held on defendant Todd Shipyards’ motion for summary judgment. After contesting defendant’s
17

18   invocation of maritime law in the written submissions, plaintiffs conceded during argument that

19   maritime law governs their claims in this case.
20          The parties are hereby ORDERED TO SHOW CAUSE why maritime law should not be
21
     applied in this litigation. Responses, if any, are due on or before April 11, 2021. Replies, if any,
22
     are due on or before April 15, 2021.
23
            Dated this 8th day of March, 2021.
24

25
                                                Robert S. Lasnik
26                                              United States District Judge
27

28   ORDER TO SHOW CAUSE - 1
